           CASE 0:20-cv-00597-PJS-DTS Doc. 33 Filed 10/08/20 Page 1 of 17




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


UNTIEDT’S VEGETABLE FARM, INC.,                      Case No. 20‐CV‐0597 (PJS/DTS)

                     Plaintiff,

v.                                                                ORDER

SOUTHERN IMPACT, LLC,

                     Defendant.


       Jessica L. Roe, Shannon N.L. Cooper, and Nicholas M. Beckman, ROE
       LAW GROUP, PLLC, for plaintiff.

       Sarah B. Riskin, Joel O’Malley, and Robert Koneck, NILAN JOHNSON
       LEWIS PA, for defendant.

       Defendant Southern Impact, LLC is in the business of helping employers to

obtain governmental authorization to employ seasonal workers from outside of the

United States. Untiedt’s Vegetable Farm, LLC (“Untiedt’s”) retained Southern Impact

to prepare and file its applications for foreign labor certifications for the 2014, 2015, and

2016 growing seasons.1 After the United States Department of Labor (“DOL”) found

that Untiedt’s had violated federal regulations in connection with its foreign‐labor

program, Untiedt’s filed this action against Southern Impact, asserting claims of



       1
       The complaint alleges that Untiedt’s has contracted with Southern Impact “since
2001” to prepare its foreign labor certification applications, Compl. ¶ 22, but only the
contracts governing Untiedt’s 2014, 2015, and 2016 applications are at issue in this
lawsuit.
        CASE 0:20-cv-00597-PJS-DTS Doc. 33 Filed 10/08/20 Page 2 of 17




negligent misrepresentation and breach of contract. Untiedt’s also seeks a declaration

that the exculpatory clauses in its contracts with Southern Impact are unenforceable.

       This matter is before the Court on Southern Impact’s motion to dismiss pursuant

to Fed. R. Civ. P. 12(b)(6). At the conclusion of the hearing on the motion, the Court

dismissed Untiedt’s negligent‐misrepresentation claim from the bench. Negligent

misrepresentation must be pleaded with particularity under Fed. R. Civ. P. 9(b). See

Trooien v. Mansour, 608 F.3d 1020, 1028 (8th Cir. 2010). Rule 9(b) “requires that a

pleading include such matters as the time, place and contents of false representations.”

Id. (citation and quotation marks omitted). Untiedt’s negligent‐misrepresentation claim

was dismissed because it did not come close to meeting the Rule 9(b) standard.

       The Court did not, however, dismiss Untiedt’s breach‐of‐contract claims.

Southern Impact had argued that those claims were barred by the contracts’

exculpatory clauses. But whether an exculpatory clause is enforceable is a fact‐based

question that usually cannot be resolved on a Rule 12 motion. See Schlobohm v. Spa

Petite, Inc., 326 N.W.2d 920, 923–26 (Minn. 1982) (explaining that whether an

exculpatory clause is enforceable requires consideration of such fact‐based questions as

whether there was a disparity in bargaining power and whether the services were

necessary and unavailable elsewhere). This case is no exception.




                                            -2-
        CASE 0:20-cv-00597-PJS-DTS Doc. 33 Filed 10/08/20 Page 3 of 17




      Finally, Southern Impact argued that one of Untiedt’s breach‐of‐contract

claims—the claim for breach of the contract that related to the 2014 growing season (the

“2014 contract”)—is barred by the statute of limitations. The Court took that matter

under advisement and now issues its decision.

                                  I. BACKGROUND

      Untiedt’s and Southern Impact entered into separate contracts related to the

foreign labor certification process for the 2014, 2015, and 2016 growing seasons. Compl.

¶¶ 28–31. Pursuant to each contract, Southern Impact prepared and filed the

paperwork necessary for Untiedt’s to obtain authorization to employ foreign workers

through the H‐2A program. See Compl. ¶¶ 31–33, 46. The H‐2A program is authorized

by the Immigration Reform and Control Act of 1986, and allows agricultural employers

to bring foreign workers to the United States to perform temporary or seasonal work.

Compl. ¶¶ 10–11. According to the complaint, the first step in the H‐2A process is to

prepare and submit an agricultural job order, also known as an ETA Form 790. Compl.

¶ 16. The ETA Form 790 is submitted to the relevant state workforce agency and to

DOL. Compl. ¶¶ 16–17.

      As relevant to this litigation, Southern Impact submitted three ETA Form 790s on

Untiedt’s behalf—one in 2013 to obtain foreign labor certification for the 2014 H‐2A

worker period; one in 2014 to cover the 2015 period; and one in 2015 to cover the 2016



                                           -3-
        CASE 0:20-cv-00597-PJS-DTS Doc. 33 Filed 10/08/20 Page 4 of 17




period. See Compl. ¶ 46. In each instance, Southern Impact failed to disclose on the

ETA Form 790 that Untiedt’s intended to deduct $2.75 per day from each H‐2A laborer’s

paycheck to cover housekeeping and maintenance expenses. Compl. ¶¶ 47–50.

Untiedt’s alleges that Southern Impact was aware that Untiedt’s took this deduction.

Compl. ¶ 49.

       DOL opened an investigation into Untiedt’s labor practices in August 2016.

Compl. ¶ 51. During the course of that investigation, DOL “informed Untiedt’s that the

failure to include the deductions in Untiedt’s H‐2A documentation resulted in a

violation of 20 C.F.R. § 655.122(p).” Compl. ¶ 52. Untiedt’s argues that Southern

Impact breached its contractual obligations by failing to disclose the deductions on the

ETA Form 790s that it filed on Untiedt’s behalf. Compl. ¶ 70.

       Southern Impact now moves to dismiss Untiedt’s claim for breach of the 2014

contract, arguing that the claim is time barred.

                                      II. ANALYSIS

                                   A. Standard of Review

       A court may dismiss a claim as untimely if it is clear from the face of the

complaint that the claim is barred by the statute of limitations. See Joyce v. Armstrong

Teasdale, LLP, 635 F.3d 364, 367 (8th Cir. 2011). “[T]he face of the complaint . . .

include[s] public records and materials embraced by the complaint.” Noble Sys. Corp. v.



                                             -4-
           CASE 0:20-cv-00597-PJS-DTS Doc. 33 Filed 10/08/20 Page 5 of 17




Alorica Cent., LLC, 543 F.3d 978, 983 (8th Cir. 2008). To determine whether a “complaint

is self‐defeating based on a statute of limitations,” a court must identify the relevant

limitations period, the date the action was commenced, and the date the plaintiff’s

claims accrued. Int’l Decision Sys., Inc. v. JDR Sols., Inc., No. 18‐CV‐2951(ECT/DTS), 2019

WL 2009249, at *3 (D. Minn. May 7, 2019). “As with any motion under Rule 12(b)(6), all

factual allegations in the complaint must be accepted as true, and all reasonable

inferences drawn in [the plaintiff’s] favor.” Id. (citing Gorog v. Best Buy Co., 706 F.3d 787,

792 (8th Cir. 2014)).

       Ordinarily if the parties present, and the Court considers, matters outside of the

pleadings, a motion to dismiss must be treated as a motion for summary judgment.

Fed. R. Civ. P. 12(d). But the Court may consider materials that are embraced by the

complaint and matters of public record without converting the motion into one for

summary judgment. Zean v. Fairview Health Servs., 858 F.3d 520, 526 (8th Cir. 2017).

“[M]aterials embraced by the complaint include documents whose contents are alleged

in a complaint and whose authenticity no party questions, but which are not physically

attached to the pleadings.” Id. (citation and quotation marks omitted).2


       2
       In this case, the Court considers the 2014 contract, which is attached to the
complaint. ECF No. 1‐1. The Court also considers the executed ETA Form 790 for the
2014 H‐2A worker period and a letter from DOL granting Untiedt’s application for
temporary labor certification for the 2014 H‐2A worker period. ECF Nos. 22‐1; 22‐2.
Both documents were submitted by Southern Impact with its motion to dismiss.
                                                                             (continued...)

                                             -5-
           CASE 0:20-cv-00597-PJS-DTS Doc. 33 Filed 10/08/20 Page 6 of 17




                                 B. Statute of Limitations

       Under Minnesota law, a breach‐of‐contract claim is subject to a six‐year statute of

limitations. See Minn. Stat. § 541.05, subd. 1(1). The limitations period begins to run

when the cause of action accrues. Id. § 541.01. This action was commenced on

March 14, 2020, when Southern Impact was served with the summons and complaint.3

ECF No. 5. A breach‐of‐contract claim that accrued prior to March 14, 2014 is therefore

time barred. See Int’l Decision Sys., 2019 WL 2009249, at *4. The parties dispute whether

Untiedt’s claim for breach of the 2014 contract accrued before March 14, 2014.

       Southern Impact argues that a breach‐of‐contract claim accrues at the time of the

alleged breach and that the alleged breach of the 2014 contract occurred when Southern

Impact filed the ETA Form 790 without disclosing the housekeeping deduction. Compl.


       2
         (...continued)
Untiedt’s has not challenged the authenticity of these documents, and the Court finds
that the documents are public records or embraced by the complaint (or both). See Zean,
858 F.3d at 524–28 (business records submitted by defendant were embraced by the
complaint and properly considered on motion to dismiss); Little Gem Life Scis., LLC v.
Orphan Med., Inc., 537 F.3d 913, 916 (8th Cir. 2008) (“SEC filings relied upon by the
district court for dates and details” were public records properly considered on motion
to dismiss); Stahl v. U.S. Dep’t of Agric., 327 F.3d 697, 700 (8th Cir. 2003) (“an
Administrative Notice issued by the USDA . . . is a public record” properly considered
by the court on motion to dismiss).
       3
        In a diversity action, “state commencement rules apply because they are ‘part
and parcel of the statute of limitations.’” Larsen v. Mayo Med. Ctr., 218 F.3d 863, 867 (8th
Cir. 2000) (quoting Walker v. Armco Steel Corp., 446 U.S. 740, 752 (1980)). Under Minn. R.
Civ. P. 3.01(a), a civil action is commenced against a defendant “when the summons is
served upon that defendant.”

                                            -6-
           CASE 0:20-cv-00597-PJS-DTS Doc. 33 Filed 10/08/20 Page 7 of 17




¶ 70. Documents embraced by the complaint make clear that the ETA Form 790 for the

2014 H‐2A worker period was submitted no later than December 2, 2013.4 ECF Nos. 22‐

1; 22‐2. If Southern Impact’s theory is correct, then, Untiedt’s claim for breach of the

2014 contract is untimely, as it accrued before March 14, 2014.

       Untiedt’s disputes Southern Impact’s characterization of Minnesota law.

According to Untiedt’s, a breach‐of‐contract claim does not accrue until the claim could

survive a motion to dismiss, and damages are a necessary element of a breach‐of‐

contract claim. In Untiedt’s view, then, its breach‐of‐contract claim could not have

survived a motion to dismiss—and thus did not accrue—until Untiedt’s was damaged

by Southern Impact’s failure to disclose the housekeeping deduction on the ETA Form

790. Untiedt’s contends that the failure to disclose the housekeeping deduction was not

itself unlawful; rather, the failure to disclose the housekeeping deduction simply meant




       4
       The executed ETA Form 790 for the 2014 H‐2A worker period is dated
November 25, 2013. ECF No. 22‐1. A letter from DOL indicates that Untiedt’s
application for temporary labor certification was “accepted for consideration” on
December 2, 2013. ECF No. 22‐2. This application includes the ETA Form 790. See
Compl. ¶ 17.

       Even without considering these documents, the Court would find that the ETA
Form 790 was necessarily filed before March 14, 2014. The complaint alleges that
Southern Impact submitted the ETA Form 790 covering the 2014 H‐2A worker period
on Untiedt’s behalf, and that an H‐2A worker period runs from January to November of
the relevant year. Compl. ¶¶ 28, 46. Therefore, the ETA Form 790 must have been filed
prior to January 2014—and January 2014 is, of course, earlier than March 14, 2014.

                                            -7-
           CASE 0:20-cv-00597-PJS-DTS Doc. 33 Filed 10/08/20 Page 8 of 17




that Untiedt’s could not later take the deduction.5 Therefore, says Untiedt’s, it was not

harmed by Southern Impact’s breach of the 2014 contract until March 14, 2014, when

Untiedt’s issued its first payroll checks to the newly‐arrived H‐2A workers and took the

housekeeping deduction.6

       The vast majority of courts that have addressed the issue—including the Eighth

Circuit, whose decisions are binding on this Court—agree with Southern Impact that,

under Minnesota law, a breach‐of‐contract action accrues upon breach. See TCF Nat’l

Bank v. Mkt. Intel., Inc., 812 F.3d 701, 710 (8th Cir. 2016) (“Under Minnesota law, the



       5
        In its briefing, Untiedt’s seemed to suggest that taking the housekeeping
deduction was unlawful regardless of whether the deduction was disclosed on the ETA
Form 790. See ECF No. 25 at 19 (“Merely submitting the Form 790 without including
the deductions did not harm Untiedt’s; in fact, the Form itself complied with the law
because such deductions are not permitted under 20 C.F.R. § 655.122(p).”). At oral
argument, Untiedt’s clarified that if the deductions had been properly disclosed on the
ETA Form 790, the deductions would have been lawful. The text of the regulation does
not clearly contradict or corroborate Untiedt’s statement. For purposes of ruling on
Southern Impact’s motion to dismiss, the Court accepts Untiedt’s statement as true.
       6
         At oral argument, counsel for Untiedt’s put forward the alternate theory that a
claim for breach of the 2014 contract could not have accrued at the time that the ETA
Form 790 was filed because Untiedt’s was not aware of the error. Minnesota law is
clear, however, that a breach‐of‐contract claim accrues at the time of the alleged breach
even if “the aggrieved party is unaware of the facts constituting the breach.” Paisley
Park Enters., Inc. v. Boxill, 299 F. Supp. 3d 1074, 1085 (D. Minn. 2017); see also Dalton v.
Dow Chem. Co., 158 N.W.2d 580, 584 (Minn. 1968) (“[I]gnorance of a cause of action not
involving continuing negligence or trespass, or fraud on the part of the defendant, does
not toll the accrual of a cause of action[].”). In other words, Minnesota applies the
occurrence rule, not the discovery rule, in determining when a claim for breach of
contract accrues.

                                             -8-
           CASE 0:20-cv-00597-PJS-DTS Doc. 33 Filed 10/08/20 Page 9 of 17




cause of action for a contract‐based claim ‘accrue[s] at the time of the breach, even

though actual damages occur later.’” (quoting Parkhill v. Minn. Mut. Life Ins. Co., 174 F.

Supp. 2d 951, 956 (D. Minn. 2000))).7


       7
         See also Botten v. Shorma, 440 F.3d 979, 981 (8th Cir. 2006) (applying Minnesota
law and finding breach‐of‐contract action untimely because “[t]he cause of action arose
. . . when the terms of Botten’s contract were breached.”); Int’l Decision Sys., 2019 WL
2009249, at *4; Ally Bank v. Lenox Fin. Mortg. Corp., No. 16‐CV‐2387 (DSD/DTS), 2017 WL
830391, at *3 (D. Minn. Mar. 2, 2017) (“A cause of action accrues—and the statute of
limitations begins to run—at the time of the alleged breach.” (citation and quotation
marks omitted)); H.F.S. Props. v. Foot Locker Specialty, Inc., No. 15‐CV‐3273 (MJD/SER),
2017 WL 455934, at *8 (D. Minn. Feb. 2, 2017) (“Under Minnesota law, the statute of
limitations for breach of contract is six years from the date of the breach.”);
OmegaGenesis Corp. v. Mayo Found. for Med. Educ. & Rsch, 132 F. Supp. 3d 1119, 1126–27
(D. Minn. 2015) (finding both that statute of limitations had run on contract claim and
that no contractual damages were available); Residential Funding Co. v. Embrace Home
Loans, Inc., 27 F. Supp. 3d 980, 983 (D. Minn. 2014) (“Minnesota law requires that an
action for breach of contract be commenced within six years of the breach.” (citation
and quotation marks omitted)); Hegseth v. Am. Fam. Mut. Ins. Grp., 877 N.W.2d 191, 199
(Minn. 2016) (Lillehaug, J., concurring) (“A contract claim is a contract claim and a tort
claim is a tort claim. A claim alleging breach of an insurance contract should be treated
like any other contract claim. Thus, the applicable statute of limitations should be the
one for breach of contract, which begins to run at the time of the alleged breach.”); Levin
v. C.O.M.B. Co., 441 N.W.2d 801, 803 (Minn. 1989) (“[I]t has long been settled that a
cause of action for breach of contract accrues on the breach of the terms of the
contract.”); Bachertz v. Hayes‐Lucas Lumber Co., 275 N.W. 694, 697 (Minn. 1937) (“[A]
cause of action for breach of contract accrues immediately on a breach, though actual
damages resulting therefrom do not occur until afterwards.”); Isanti Pines Tree Farm,
LLC v. Swanson, A16‐1721, 2017 WL 1436094, at *2 (Minn. Ct. App. Apr. 24, 2017) (“A
cause of action for breach of contract accrues at the time the contract is breached.”); St.
Paul Fire & Marine Ins. Co. v. A.P.I., Inc., 738 N.W.2d 401, 408 (Minn. Ct. App. 2007)
(“Generally, a cause of action for breach of contract accrues when the terms of the
contract are breached.”); Jacobson v. Bd. of Trs. of the Tchrs. Ret. Ass’n, 627 N.W.2d 106,
110 (Minn. Ct. App. 2001) (“A cause of action for breach of contract generally accrues at
the time of the alleged breach. This is true even when actual damages resulting from
                                                                                  (continued...)

                                              -9-
           CASE 0:20-cv-00597-PJS-DTS Doc. 33 Filed 10/08/20 Page 10 of 17




       Untiedt’s relies on TCF National Bank v. Market Intelligence, Inc., No. 11‐CV‐2717

(JRT/AJB), 2012 WL 3031220, at *2 (D. Minn. July 25, 2012), in arguing that a breach‐of‐

contract claim accrues not at the time of the alleged breach, but only when the claim can

survive a motion to dismiss. But the language on which Untiedt’s relies8 pertained to

fraud and tort claims, not contract claims, as there were no contract claims pending

before the court at the time that it issued its order. Indeed, after the plaintiff amended

its complaint to include a claim for breach of contract, the same court explained in a

later order that a breach‐of‐contract claim accrues upon breach, regardless of when

damages are incurred. TCF Nat’l. Bank v. Mkt. Intel., Inc., No. 11‐CV‐2717 (JRT/LIB),

2014 WL 5205442, at *11 (D. Minn. Oct. 14, 2014), aff’d, 812 F.3d 701 (8th Cir. 2016).

       It is true that the Minnesota Supreme Court has at times framed the question of

when a breach‐of‐contract claim accrues in terms of when the claim could survive a

motion to dismiss. Even in those cases, however, the court’s analysis has focused on the


       7
       (...continued)
the breach do not occur until some time afterwards or when the aggrieved party was
ignorant of the facts constituting the breach.” (internal citations omitted)); Pederson v.
Am. Lutheran Church, 404 N.W.2d 887, 889 (Minn. Ct. App. 1987) (“A cause of action for
breach of contract accrues at the time of the alleged breach.”).
       8
       In denying the defendant’s motion to dismiss various fraud and tort claims, the
court explained that “[t]he limitations period begins to run ‘when the cause of action
accrues, that is, when the plaintiff can allege sufficient facts to survive a motion to
dismiss for failure to state a claim upon which relief can be granted.’” TCF Nat’l. Bank,
2012 WL 3031220, at *2 (quoting Antone v. Mirviss, 720 N.W.2d 331, 335 (Minn. 2006)).
Antone, in turn, involved a claim for legal malpractice, not a breach‐of‐contract claim.

                                            -10-
           CASE 0:20-cv-00597-PJS-DTS Doc. 33 Filed 10/08/20 Page 11 of 17




date of the breach and has made clear that accrual is not postponed by delayed

damages. For example, in Park Nicollet Clinic v. Hamann, 808 N.W.2d 828 (Minn. 2011),

the court concluded that the plaintiff’s claims for breach of contract and promissory

estoppel were barred by the applicable statute of limitations.9 Hamann , a doctor, sued

his employer after it discontinued a policy that allowed physicians over the age of 60

who met certain criteria to opt out of night duty without taking a pay cut. Id. at 831.

The clinic informed Hamann in 2005 that it was discontinuing the policy, but Hamann

did not suffer any financial harm until 2008, when his pay was cut after he opted out of

night duty. Id. at 830–31. Hamann sued and the clinic moved to dismiss, arguing that

the statute of limitations barred Hamann’s claims. The critical question before the court

was whether Hamann’s breach‐of‐contract claim accrued at the time the policy was

discontinued (2005) or at the time Hamann that incurred monetary damages (2008).

       The court began its analysis by reciting the “general principle[]” that “[a] cause

of action accrues when all of the elements of the action have occurred, such that a cause

of action could be brought and would survive a motion to dismiss for failure to state a




       9
        The parties in Park Nicollet agreed that the two‐year statute of limitations
governing actions for recovery of wages applied to both claims, see Minn. Stat.
§ 541.07(5), rather than the six‐year statute of limitations governing other contract
actions, see id. § 541.05, subd. 1(1).

                                            -11-
         CASE 0:20-cv-00597-PJS-DTS Doc. 33 Filed 10/08/20 Page 12 of 17




claim.” Id. at 832.10 In the same paragraph, however, the court relied on one of its prior

cases, which the court described as holding that “a cause of action for breach of contract

accrues at the time of the breach, even if actual damages resulting therefrom do not

occur until afterwards.” Id. (describing the holding of Bachertz v. Hayes‐Lucas Lumber

Co., 275 N.W. 694, 697 (Minn. 1937)). Moreover, the court defined the elements of a

breach‐of‐contract claim as “(1) formation of a contract, (2) performance by plaintiff of

any conditions precedent . . . and (3) breach of the contract by defendant.” Id. at 833. In

a footnote, the court noted that it had “recognized that the plaintiff may not have to

allege that the breach caused damages in order to state a claim for breach of contract.”

Id. at 833 n.5.11


        10
         Park Nicollet cited a product‐liability case—Dalton v. Dow Chemical Co., 158
N.W.2d 580 (Minn. 1968)—in support of this general rule. In Dalton, the plaintiff
suffered serious medical complications allegedly caused by exposure to products
manufactured by Dow Chemical Company. The court held that “[u]nder the
circumstances disclosed by the record herein, the action would accrue at such time as it
could be brought in a court of law without dismissal for failure to state a claim. An
action for negligence cannot be maintained, nor does the statute of limitations begin to
run, until damage has resulted from the alleged negligence.” Id. at 585 (internal
citations omitted). Dalton did not involve a breach‐of‐contract claim.
        11
         Even though Park Nicollet was equivocal on the issue, the Eighth Circuit has
continued to express the view that, under Minnesota law, damages are an element of a
breach‐of‐contract claim. See Reuter v. Jax Ltd., 711 F.3d 918, 920 (8th Cir. 2013)
(“[U]nder Minnesota law, ‘[a] breach of contract claim fails as a matter of law if the
plaintiff cannot establish that he or she has been damaged by the alleged breach.’”
(quoting Jensen v. Duluth Area YMCA, 688 N.W.2d 574, 578–79 (Minn. Ct. App. 2004)));
Gen. Mills Operations, LLC v. Five Star Custom Foods, Ltd., 703 F.3d 1104, 1107 (8th Cir.
                                                                                (continued...)

                                            -12-
        CASE 0:20-cv-00597-PJS-DTS Doc. 33 Filed 10/08/20 Page 13 of 17




       The court explained that Hamann’s breach‐of‐contract claim was premised on

the allegations that a contract was formed when Hamann’s employer adopted the night‐

duty policy in 1995, that Hamann was eligible to opt out of night duty without suffering

a pay cut under the terms of the contract, and that the contract was breached in April

2005 when Hamann was informed that the policy had been discontinued. Thus,

according to the court, “as of April 2005, Hamann’s breach‐of‐contract claim would

have survived a motion to dismiss.” Id. at 833.

       The court commented in a footnote that “the complaint does allege that Hamann

suffered damages in April 2005 as a result of Park Nicollet’s breach.” Id. at 833 n.5. The

court did not elaborate, but presumably it was referring to the fact that in April 2005

Hamann wanted to opt out of night duty without suffering financial consequences, and



       11
         (...continued)
2013) (“A successful breach‐of‐contract claim under Minnesota law has four elements:
(1) formation of a contract; (2) performance by plaintiff of any conditions precedent;
(3) a material breach of the contract by defendant; and (4) damages.” (citation and
quotation marks omitted)); see also Moreno v. Wells Fargo Bank, N.A., No. 18‐CV‐2760
(PJS/DTS), 2020 WL 362799, at *6 (D. Minn. Jan. 22, 2020) (“Because the Morenos cannot
establish that they have been damaged in any way by Wells Fargo’s alleged breach of
the mortgage contract, their breach‐of‐contract claim fails as a matter of law.”);
Unitherm Food Sys., Inc. v. Hormel Foods Corp., No. 14‐CV‐4034 (JNE/BRT), 2016 WL
4005649, at *3 (D. Minn. July 25, 2016) (“While the exact amount of damages may be
reserved, Unitherm’s breach of contract claim fails as a matter of law if Unitherm cannot
establish that it suffered some cognizable damages.”); Ackerman v. PNC Bank, N.A., No.
12‐CV‐0042, (SRN/JSM), 2013 WL 869379, at *6 (D. Minn. Mar. 7, 2013) (“Because
damages [are] a necessary element of the breach of contract claim itself under
Minnesota law, the Court cannot find for Plaintiff in the absence of proof of damages.”).

                                           -13-
        CASE 0:20-cv-00597-PJS-DTS Doc. 33 Filed 10/08/20 Page 14 of 17




he was denied the opportunity to do so. This fact played little role in the court’s

analysis, however, as its placement in a footnote indicates. Moreover, the court said

later in its opinion “[t]hat Hamann did not fully appreciate the effects of Park Nicollet’s

April 2005 breach until some years later does not postpone the accrual of his cause of

action based on that breach . . . .” Id. at 836.

       In short, although Park Nicollet is not a model of clarity, nothing in the opinion is

inconsistent with the rule that has been applied by the overwhelming majority of

courts—including the Eighth Circuit and the Minnesota Supreme Court itself—that,

under Minnesota law, “a cause of action for breach of contract accrues at the time of the

breach, even if actual damages resulting therefrom do not occur until afterwards.” Id.

at 832 (describing the holding of Bachertz, 275 N.W. at 697). Untiedt’s claim with respect

to the 2014 contract therefore accrued at the time of the alleged breach—that is, no later

than December 2, 2013. That breach occurred more than six years before this action was

commenced, and therefore Untiedt’s claim for breach of the 2014 contract is time barred.

       Even if Untiedt’s is correct that a breach‐of‐contract claim does not accrue until

damages have been incurred, the Court would still find that Untiedt’s claim for breach

of the 2014 contract is time barred. Untiedt’s argues that it was not harmed by the

alleged breach until it issued its first payroll checks on March 14, 2014 and deducted an

amount for housekeeping expenses—a deduction that would have been lawful if



                                              -14-
       CASE 0:20-cv-00597-PJS-DTS Doc. 33 Filed 10/08/20 Page 15 of 17




Southern Impact had filed accurate forms, but that was unlawful because Southern

Impact had failed to do so. Clearly, however, Untiedt’s was harmed by that breach

prior to March 14, 2014 in at least two ways:

      First, Untiedt’s alleges that it paid Southern Impact to prepare and file an accurate

ETA Form 790 for the 2014 H‐2A worker period. Compl. ¶¶ 13, 42. Southern Impact

allegedly breached the contract by filing an inaccurate ETA Form 790 on or before

December 2, 2013. At any point thereafter, Untiedt’s could have sued Southern Impact

for breach of contract and recovered the money that it had paid to Southern Impact12

because Untiedt’s did not receive the benefit of its bargain. Such a claim obviously

would have survived a motion to dismiss for failure to state a claim.

      Second, Untiedt’s suffered additional harm at the moment that the inaccurate

ETA Form 790 was filed. Untiedt’s wanted to deduct $2.75 from each H‐2A laborer’s

paycheck to cover housekeeping and maintenance expenses. Had Southern Impact

filed an accurate ETA Form 790, Untiedt’s would have been able to do so. But Southern


      12
         The 2014 contract states that “Southern Impact will provide [Untiedt’s] with an
invoice . . . [and] [p]ayment is due upon receipt of invoice and prior to submission of
USCIS petition. In the event an application is cancelled, $500 is non‐refundable.” ECF
No. 1‐1 at 2. The complaint alleges that Southern Impact submitted the application
paperwork covering the 2014 H‐2A worker period, which runs from January to
November of 2014. Compl. ¶¶ 28, 46. The USCIS petition for the 2014 H‐2A worker
period was necessarily submitted before January 2014, and payment was due prior to
the date of submission. Based on the face of the complaint, then, Untiedt’s made
payment to Southern Impact no later than December 2013 and thus could have sued to
recover that payment long before March 14, 2014.

                                           -15-
       CASE 0:20-cv-00597-PJS-DTS Doc. 33 Filed 10/08/20 Page 16 of 17




Impact allegedly breached the contract by filing an inaccurate ETA Form 790. From that

point forward, Untiedt’s was legally barred from operating its business in the manner

that it wanted. Untiedt’s was thus damaged by the breach long before it issued the first

paychecks to H‐2A workers on March 14, 2014. See TCF Nat’l Bank, 2012 WL 3031220,

at *2 (where damages are required for a claim to accrue, “[c]ourts are to interpret

‘damage’ broadly, meaning ‘any compensable damage, whether specifically identified

in the complaint or not’” (quoting Antone, 720 N.W.2d at 336)).

       For these reasons, the Court finds that Untiedt’s claim for breach of the 2014

contract accrued more than six years before this action was commenced and therefore is

barred by the statute of limitations.

                                         ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT plaintiff’s motion to dismiss [ECF No. 19] is granted in

part and denied in part as follows:

       1.     The motion is GRANTED with respect to Count III, and Count III is

              DISMISSED WITHOUT PREJUDICE.

       2.     The motion is GRANTED with respect to Count II insofar as plaintiff

              alleges that defendant breached the contract covering the 2014 H‐2A

              worker period, and this claim is DISMISSED WITH PREJUDICE.



                                           -16-
      CASE 0:20-cv-00597-PJS-DTS Doc. 33 Filed 10/08/20 Page 17 of 17




     3.    The motion is DENIED in all other respects.


Dated: October 8, 2020                    s/Patrick J. Schiltz
                                          Patrick J. Schiltz
                                          United States District Judge




                                       -17-
